Order entered March 10, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00197-CV

                IN THE INTEREST OF V.I.P.M., A CHILD
               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-13-02616

                                     ORDER

      The clerk’s record was filed February 15, 2019, and supplemented on May

15, 2019. Missing from the record are a) all documents reflected in the docket as

filed on or after March 7, 2018 and before April 3, 2018; b) the citation issued on

November 21, 2017 reflecting service on appellant on December 14, 2017; and, c)

two notices, one filed by the Attorney General and one filed by appellant, both on

November 21, 2017. See TEX. R. APP. P. 34.5(a)(1).

      We ORDER Dallas County District Clerk Felicia Pitre to file a second

supplemental clerk’s record containing the documents identified above WITHIN
TEN DAYS of the date of this order.




                                      /s/   ROBERT D. BURNS, III
                                            CHIEF JUSTICE